UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 17-4167


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

                v.

HUNTER VAUGHAN EURE,

                        Defendant - Appellant.

-----------------------------------------------

PRIVACY INTERNATIONAL; ELECTRONIC FRONTIER FOUNDATION;
NATIONAL ASSOCIATION OF CRIMINAL DEFENSE LAWYERS,

                        Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:16-cr-00043-RGD-DEM-1)


Submitted: May 16, 2018                                       Decided: May 25, 2018


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Andrew W. Grindrod, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Norfolk, Virginia,
for Appellant. Dana J. Boente, United States Attorney, Alexandria, Virginia, Elizabeth
M. Yusi, Assistant United States Attorney, Norfolk, Virginia, Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee. Caroline Wilson Palow, Scarlet Kim, PRIVACY
INTERNTIONAL, London, United Kingdom; James R. Theuer, JAMES R. THEUER,
PLLC, Norfolk, Virginia, for Amicus Privacy International. Cindy Cohn, Mark Rumold,
Andrew Crocker, ELECTRONIC FRONTIER FOUNDATION, San Francisco,
California, for Amicus Electronic Frontier Foundation. Elizabeth Franklin-Best,
BLUME, FRANKLIN-BEST & YOUNG, LLC, Columbia, South Carolina, for Amicus
National Association Of Criminal Defense Lawyers.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Hunter Vaughan Eure pled guilty, pursuant to a conditional plea agreement, to

possession of child pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B), 2256(1) &

(2) (2012). The district court sentenced Eure to 24 months’ imprisonment. On appeal,

Eure challenges the denial of his pretrial motion to suppress.

         In United States v. McLamb, 880 F.3d 685 (4th Cir. 2018), we addressed a

substantially similar challenge to the same warrant at issue here and concluded that, even

if the warrant was unconstitutional, the good faith exception precluded suppression of the

evidence. Id. at 689-90. To the extent that any of Eure’s arguments are not expressly

addressed by McLamb, we have considered those claims and find them to be without

merit.

         Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             3